DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 7/30/21 and IDS of 10/14/21, which are entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the first coolant inlet” in line 5 lacks antecedent basis in the claims since the word “first” was deleted in line 2. The objection could be obviated by re-inserting “first” before “coolant inlet” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2,762,570) (hereinafter “Zimmerman”) in view of Moad (US 4,398,081) (hereinafter “Moad”). Zimmerman is in the applicant’s field of endeavor, a cargo transport heating system for a truck. Moad is reasonably pertinent to a problem faced by the inventor by teaching coolant circuit arrangement details for a pump and heat exchanger that can be used with a cargo transport heating system. These two references, when considered together, teach all of the elements recited in claims 1 and 9 of this application.
Regarding claim 1, Zimmerman discloses a cargo transport heating system for a truck (Figs. 1 and 2) including a cargo containment (10) and a combustion engine (13) having a coolant inlet and a coolant outlet (18, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the cargo transport heating system comprising: a heat exchanger (24) disposed in the cargo containment (10, Fig. 2), a coolant pump (14) and in fluid communication with the heat exchanger (24, Figs. 1 and 2). Zimmerman does not explicitly disclose the heat exchanger in direct fluid communication with the first coolant inlet; the coolant pump disposed between the 

    PNG
    media_image1.png
    378
    986
    media_image1.png
    Greyscale

Moad teaches the heat exchanger (12) in direct fluid communication with the first coolant inlet (unnumbered inlet to engine 10 in Fig. 1); the coolant pump (15) disposed between the coolant outlet (unnumbered outlet to engine 10 in Fig. 1) and the heat exchanger (12), in direct fluid communication with the coolant outlet (Fig. 1), a combustion engine coolant having a low toxicity (“water,” col. 6 lines 13 – 16 has low toxicity), wherein the coolant pump (15) pumps the combustion engine coolant through the first coolant inlet, the coolant outlet, and the heat exchanger (12, see flow arrows in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman to have the circuit arrangement as taught by Moad, and to specify the coolant is one of low toxicity, in order to reduce heat loss in the circuit because it direct and simplified, and also to reduce the risk of contaminating the environment should a coolant leak occur. 
Regarding claim 9, Zimmerman as modified by Moad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses an electric fan for propelling air across the heat exchanger. Zimmerman does not explicitly contain this additional limitation.
Moad teaches an electric fan (13, shown as electric by its circuitry shown in Fig. 2) for propelling air across the heat exchanger (12, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the electric fan as taught by Moad in order to increase the heat transfer efficiency of the heat exchanger in the cargo compartment. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Moad as applied to claim 1 above, and further in view of Abihana (US 9,188,053 B2) (hereinafter “Abihana”). Abihana is also in the applicant’s field of endeavor, vehicle heating systems for vehicles having combustion engines. These three references, when considered together, teach all of the elements recited in claim 2 of this application.
Zimmerman as modified by Moad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the combustion engine coolant is propylene glycol. Zimmerman as modified by Moad does not explicitly disclose this additional limitation.
Abihana teaches the combustion engine coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by .
Claims 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Moad as applied to claim 1 above, and further in view of Badali (US 4,591,691) (hereinafter “Badali”). Badali is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These three references, when considered together, teach all of the elements recited in claims 3 – 7 of this application.
Regarding claim 3, Zimmerman as modified by Moad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses an engine coolant heater for heating of the coolant flowing into the combustion engine. Zimmerman as modified by Moad does not explicitly disclose this additional limitation.
Badali teaches an engine coolant heater (23) for heating of the coolant flowing into the combustion engine (1, via piping 6, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the engine coolant heater as taught by Badali in order to make it easier to start the engine in cold weather.
Regarding claim 4, Zimmerman as modified by Moad and Badali as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses the engine coolant heater is disposed between and in fluid communication with the coolant pump and a second coolant inlet of 
Badali teaches the engine coolant heater (23) is disposed between and in fluid communication with the coolant pump (18) and a second coolant inlet (2) of the combustion engine (1, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the location of the coolant heater as taught by Badali in order to protect the pump seals from excessively hot coolant or water that could lead to premature failure.
Regarding claim 5, Zimmerman as modified by Moad and Badali as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 5 of this application further discloses the engine coolant heater is an electric engine coolant heater. Zimmerman as modified by Moad does not explicitly contain this additional limitation.
Badali teaches the engine coolant heater (23) is an electric engine coolant heater (col. 4 line 9). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the engine coolant heater is an electric engine coolant heater as taught by Badali in order to specify a heater that safer to use than an combustion heater around engines that use volatile gasoline fuel, and that produces heat instantly.
Regarding claim 6, Zimmerman as modified by Moad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further disclose a flow control valve disposed between and in fluid 
Badali teaches a flow control valve (9) disposed between and in fluid communication with the coolant pump (18) and the heat exchanger (11, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the flow control valve as taught by Badali in order to be able to turn off flow to the heat exchanger when the engine is not warm enough to send heat.
Regarding claim 7, Zimmerman as modified by Moad and Badali as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 7 of this application further disclose a flow control valve disposed between and in fluid communication with the coolant pump and the heat exchanger. Zimmerman as modified by Moad does not explicitly contain this additional limitation.
Badali teaches a flow control valve (9) disposed between and in fluid communication with the coolant pump (18) and the heat exchanger (11, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the flow control valve as taught by Badali in order to be able to turn off flow to the heat exchanger when the engine is not warm enough to send heat.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad and Badali as applied to claim 7 above, and further in view of Abihana. These four references, when considered together, teach all of the elements recited in claim 8 of this application. Zimmerman as modified by Moad and Badali as .
Abihana teaches the coolant pump (electric water pump 32) is a variable speed electric coolant pump (used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly lines 48 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by specifying that the pump is a variable speed electric cooling pump as taught by Abihana in order to provide the appropriate coolant flow to maintain desired engine inlet and outlet differential temperature (Abihana, col. 4 line 61 – col. 5 line 2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad and Badali as applied to claim 5 above, and further in view of Hammons (US 5,791,407) (hereinafter “Hammons”). Hammons is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These four references, when considered together, teach all of the elements recited in claim 10 of this application. Zimmerman as modified by Moad and Badali as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 10 of this application further discloses a battery for providing electric energy to the engine coolant heater. Zimmerman as modified by Moad and Badali does not explicitly contain this additional limitation.
Hammons teaches a battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power).
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad, Badali, and Hammons as applied to claim 10 above, and further in view of Foreman (US 7,719,126 B2) (hereinafter “Foreman”). Foreman is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These five references, when considered together, teach all of the elements recited in claims 11 – 13 of this application.
Regarding claim 11, Zimmerman as modified by Moad, Badali, and Hammons as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the battery is constructed and arranged to be electrically charged by an alternator of the combustion engine. Zimmerman as modified by Moad, Badali, and Hammons does not explicitly contain this additional limitation.
Foreman teaches the battery (4) is constructed and arranged to be electrically charged by an alternator (3) of the combustion engine (2, Fig. 2, col. 3 line 64 – col. 4 line 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding 
Regarding claim 12, Zimmerman as modified by Moad, Badali, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses a shore power inverter configured to provide electric energy to the engine coolant heater when the combustion engine is not running. Zimmerman as modified by Moad, Badali, and Foreman does not explicitly contain this additional limitation.
Hammons teaches a shore power inverter (charger including transformer 32 and regulator 38 in Fig. 1) configured to provide electric energy to the engine coolant heater (80, 100, 106, col. 6 lines 12 – 15) when the combustion engine is not running (functional limitation that Hammons can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the shore power as taught by Hammons in order to be able to heat the coolant in a way that does not deplete fuel used for the engine.
Regarding claim 13, Zimmerman as modified by Moad, Badali, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses a controller; a cargo temperature sensor disposed in the cargo containment for measuring cargo air temperature, wherein the temperature sensor is configured to output a cargo temperature signal to the controller; and an engine temperature sensor configured to measure engine temperature and output an engine temperature signal to the controller, 
Hammons teaches a controller (10); a cargo temperature sensor disposed in the cargo containment for measuring cargo air temperature (inside temperature sensor 52), wherein the temperature sensor is configured to output a cargo temperature signal to the controller (see signal lines in Fig. 1); and an engine temperature sensor (water temperature 48) configured to measure engine temperature and output an engine temperature signal to the controller (signal lines in Fig. 1), wherein the controller is configured to receive the air and engine temperature signals (check temperature sensors, S1010, Fig. 2) and based, at least in-part, on the air and engine temperature signals, output at least one command signal to at least one of the flow control valve, the coolant pump, and the coolant heater (heat water with coolant heater, S1020, Fig. 2, col. 4 lines 1 – 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the controller and control steps as taught by Hammons in order to turn on coolant heat if the engine coolant temperature falls below a temperature at which the coolant might freeze and cause damage to the engine).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad, Badali, Hammons, and Foreman as applied to claim 13 above, and further in view of Abihana. These six references, when considered .
Abihana teaches the coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Moad and Abihana. These three references, when considered together, teach all of the elements recited in claims 15 and 16 of this application.
Regarding claim 15, Zimmerman discloses a cargo transport truck (Figs. 1 and 2) comprising: a cargo compartment for containment of a cargo (10, see annotated Fig. 2 above); a combustion engine for propulsion (13), the combustion engine including a coolant inlet and a coolant outlet (18) for the flow of a coolant through the combustion engine (see annotated Fig. 2 above); a heat exchanger disposed in the cargo compartment and in fluid communication with the coolant inlet and coolant outlet (heat exchanger 24, see annotated Fig. 2 above), and a coolant pump (14). Zimmerman does not explicitly disclose the heat exchanger is in direct fluid communication with the a variable speed, electric, coolant pump for flowing the coolant.
Moad teaches the heat exchanger (12) is in direct fluid communication with the coolant inlet (unnumbered inlet to engine 10 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman to have the circuit arrangement as taught by Moad, in order to reduce heat loss in the circuit because it direct and simplified. Moad does not explicitly disclose the coolant pump is a variable speed, electric, coolant pump for flowing the coolant.
Abihana teaches the pump is a variable speed, electric, coolant pump (32 used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly lines 48 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by specifying that the pump is a variable speed electric cooling pump as taught by Abihana in order to provide the appropriate coolant flow to maintain desired engine inlet and outlet differential temperature (Abihana, col. 4 line 61 – col. 5 line 2).
Regarding claim 16, Zimmerman as modified by Moad and Abihana as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses the coolant is propylene glycol based. Zimmerman as modified by Moad does not explicitly disclose this additional limitation.
Abihana teaches the coolant is propylene glycol based (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by replacing the coolant .
Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad and Abihana as applied to claim 16 above, and further in view of Badali. These four references, when considered together, teach all of the elements recited in claims 17 – 19 of this application.
Regarding claim 17, Zimmerman as modified by Moad and Abihana as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses an electric coolant heater for heating of the coolant flowing into the combustion engine, wherein the electric coolant heater is disposed between and in fluid communication with the coolant pump and a coolant inlet of the combustion engine. Baldwin as modified by Moad and Abihana does not explicitly contain this additional limitation.
Badali teaches an electric coolant heater (23) for heating of the coolant flowing into the combustion engine (1, via piping 6, Fig. 1), wherein the electric coolant heater is disposed between and in fluid communication with the coolant pump (18) and a coolant inlet (2) of the combustion engine (1, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the engine coolant heater as taught by Badali in order to make it easier to start the engine in cold weather.
Regarding claim 18, Zimmerman as modified by Moad, Abihana, and Badali as described above teaches all the elements of claim 17 upon which this claim depends. 
Badali teaches a thermostatic valve (9, which is operated by switch 28 that responds to temperature sensor 34 – 38 in Fig. 1) disposed between and in fluid communication with the coolant pump (18) and the heat exchanger (11, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the valve as taught by Badali in order to be able to turn off flow to the heat exchanger when the engine is not warm enough to send heat.
Regarding claim 19, Zimmerman as modified by Moad, Abihana, and Badali as described above teaches all the elements of claim 18 upon which this claim depends. However, claim 19 of this application further discloses an electric fan disposed in the cargo containment for driving air across the heat exchanger. Zimmerman as modified by Abihana and Badali does not explicitly contain this additional limitation.
Moad teaches an electric fan (13, the circuitry shown in Fig. 2 shows it is an electric fan) disposed in the cargo containment for driving air across the heat exchanger (12, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the electric fan as taught by Moad in order to increase the heat transfer efficiency of the heat exchanger of Zimmerman.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as modified by Moad, Abihana, and Badali as applied to claim 19 above, and further in view of Hammons. These five references, when considered together, teach all of the elements recited in claim 20 of this application. Zimmerman as modified by Moad, Abihana, and Badali as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses a battery for providing electric energy to the engine coolant heater. Zimmerman as modified by Moad, Abihana, and Badali does not explicitly contain this additional limitation.
Hammons teaches battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zimmerman by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762